Citation Nr: 1138606	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine osteoarthritis, claimed as a neck disability.

2.  Entitlement to service connection for right upper extremity radiculopathy, claimed as a right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2010, the Board remanded the claims to allow the Veteran a hearing before the Board.  That hearing was held in May 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he sustained an injury to his head in 1988 while he was serving on the USS Independence.  At the May 2011 Board hearing, the Veteran testified the carrier was out at sea and that everything was supposed to be tied down.  He stated that a locker was not tied to the wall and it fell over and hit the Veteran in the head.  The Veteran testified he started bleeding and could not see because of the blood, and someone took him to a medical corpsman, who gave him a day's bed rest.

The RO has attempted to obtain the Veteran's service treatment records from the National Records Personnel Center (NPRC) and the Records Management Center (RMC).  VA was able to obtain the Report of Medical Examination and Report of Medical History from the Veteran's entrance into service.  The NPRC stated that those were all the records it could find.  

The Board finds that an attempt to obtain the Veteran's service personnel records should be made to both the NPRC and the Navy's Electronic Military Personnel Records System.  Additionally, the RO/AMC should once again check to see if there are any service treatment records with VA's Records Management Center in St. Louis and the NPRC.  The RO/AMC should also check with the Naval Reserve Personnel Center as the DD214 reflects that the Veteran was transferred to that Command upon discharge from active duty.  

Finally, the Board finds that the Veteran is entitled to a VA examination with a medical opinion as to the possible etiology of the cervical spine osteoarthritis and right upper extremity radiculopathy, based on his report of an injury in service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records from the NPRC and, if unsuccessful with the NPRC, then the Navy's Electronic Military Personnel Records System.  Document all attempts to assist the Veteran with obtaining the service personnel records.

2.  Once again check to see if there are any service treatment records with VA's Records Management Center in St. Louis and the NPRC pertaining to the Veteran.  Also, attempt to obtain service treatment records from the Naval Reserve Personnel Center.  Document all attempts to assist the Veteran with obtaining any additional service treatment records.  

3.  Once the above actions are completed to the extent possible, schedule the Veteran for VA spine and neurological disorders examinations to determine the current nature and likely etiology of the cervical spine and right upper extremity disabilities.  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed neck and right upper extremity pain.  The examiner is informed of the following facts:

* The Veteran served on active duty from September 1986 to September 1990.

* The Veteran has reported he was hit in the head by a locker in 1988, which caused bleeding and required treatment by a medical corpsman.

* In March 2004, the Veteran complained of right arm pain from shoulder down to hand.  He reported he had this trouble for the last year and noted he would sleep with his arm overextended.  He reported occasional neck pain.  X-ray of the right should was "okay," and x-ray of the cervical spine revealed mild degenerative changes.  See March 2004 private medical record.

* A July 2004 private medical record shows the Veteran reported recurrence in the right arm pain in the past two weeks.  The examiner noted the Veteran had been seen for the same pain in March 2004 and that the Veteran did not keep his appointment for the nerve conduction study, although he noted the pain had resolved with Celebrex.  The Veteran denied numbness, paresthesias, and weakness.  He also denied injury.  See July 2004 private medical record.  

* A June 2006 private medical record shows the Veteran reported a right arm problem for several months with aching pain, weakness, and numbness.  He denied injury.  The assessments were cervical strain, right arm pain for several months, and right arm weakness/numbness, which was intermittent.  See June 2006 private medical record.

* A November 2006 private medical record shows that the Veteran was seen for follow-up for neck and right upper extremity pain, which he reported had resolved for now.  The examiner noted the cervical spine x-rays showed degenerative changes but that the nerve conduction velocity study was negative.  See November 2006 private medical record.

* A May 2007 private medical record shows the Veteran reported daily neck pain radiating into his right upper extremity and that his grasp strength was not good.  See May 2007 private medical record.

* A March 2009 letter from Dr. Charlotte Karriker (the Veteran's treating physician) shows she found that an x-ray of the cervical spine showed degenerative changes at C4-C5.  She noted that nerve conduction studies were normal in June 2006.  

* While the Board has laid out some of the facts in the claims file, it asks that you review all the evidence of record.  

* Part of the basis for the remand is to obtain additional service records, and those records may be now associated with the claims file.  Previously, there was no separation examination or clinical records pertaining to treatment for the alleged head injury.

* For the purposes of this examination, accept the Veteran's report of history pertaining to the injury he sustained in service in 1988 as true.  

The examiner should enter diagnoses, if applicable, for the cervical spine and the right upper extremity and opine as to whether an in-service head injury as described by the Veteran is at least as likely as not (a probability of 50 percent or greater) related to any current cervical spine and/or right upper extremity disability.  In so opining, the examiner should consider any reports of continuity of symptoms since service.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished. 

4.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

